Citation Nr: 0728834	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  97-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss disability.  

2.  Entitlement to initial compensable rating for the 
service-connected left hip scar, the residual of surgery 
involving a bone graft donor site.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1975 and from July 1981 to January 1988.  He also had 
extensive service in the National Guard and retired in June 
1995, after 29 years of combined active duty and National 
Guard service.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO decision.  Most recently, in 
November 2006, the Board remanded these issues to the RO 
for further development.  



FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability 
is shown to be manifested by no worse than level II hearing 
acuity in the right ear and level III hearing acuity on the 
left.  

2.  The service-connected residuals of surgery involving a 
left hip bone graft donor site is shown to be productive of 
a disability picture that more nearly approximates that of 
a scar that is tender and painful on objective 
demonstration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 
compensable rating for the service-connected bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.85 including Diagnostic Code 6100 (2006).  

2.  The criteria for the assignment of an initial 10 
percent rating for the service-connected left hip scar, the 
residual of bone graft donor site surgery, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118 including 
Diagnostic Code 7804 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims for increase.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in March 2001, February 2003, and 
December 2006, the RO and/or the Appeals Management Center 
(AMC) in Washington, D.C. informed the veteran that in 
order to establish an increased rating for a particular 
disability, the evidence had to show that such disability 
had gotten worse.  

The RO and/or the AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence that was of record and was not of record that was 
necessary to substantiate the veteran's claims; (2) the 
information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO and/or the AMC stated that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the requested records which weren't in 
possession of the Federal government.  

The RO and/or AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

Indeed, the veteran and his representative have submitted 
argument in support of the veteran's appeal.  The RO has 
also received a substantial amount of relevant evidence, 
consisting of service medical records; records and reports 
reflecting the treatment by private health care providers 
from December 1992 to February 2005; reports of VA 
examinations, performed in April 1996, May and June 1997, 
September and November 1993, July 2004, and February 2007; 
records reflecting treatment by VA from May 1997 to May 
2007; and the transcript of a November 1997 hearing held at 
the RO before a local hearing officer.  

Thus, the veteran has had ample opportunity to participate 
in the development of his appeal.  Such opportunity 
eliminates the possibility of prejudice in deciding the 
veteran's appeal and ensures the essential fairness of the 
decision.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification was 
accomplished on several occasions, such as the AMC's letter 
in December 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

There is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to either the issue of an increased rating for bilateral 
hearing loss disability or the issue of an increased rating 
for a left hip scar.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of either claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

By a rating action in October 1997, the RO granted service 
connection for right ear hearing loss disability and for a 
surgical scar on the left hip.  In October 2002, the RO 
granted service connection for left ear hearing loss 
disability.  The RO assigned noncompensable evaluations, 
which were initial rating awards.  

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disabilities.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


A.  Hearing Loss Disability

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 
4.86.  Those regulations establish eleven levels of 
auditory acuity, from Level I for lesser degrees of hearing 
impairment through Level XI for greater degrees of hearing 
impairment.  A level of auditory acuity is determined for 
each ear, and then those levels are combined to give an 
overall level of hearing impairment.  38 C.F.R. § 4.85.  

A review of the evidence discloses that, since service, the 
veteran has been followed for hearing loss disability and 
that hearing aids have been prescribed. His greatest degree 
of impairment was demonstrated during the most recent VA 
audiologic examination (February 2007).  

Though characterized as mild/moderate to severe, his 
puretone threshold average was no worse than 56 decibels in 
the right ear and 58 decibels on the left.  His speech 
discrimination ability was no worse than 90 percent in the 
right ear and 88 percent on the left.  These findings 
translate to a level II hearing acuity in the right ear and 
level III hearing acuity on the left.  

When the numeric designation of III is combined with the 
numeric designation of II, the overall level of hearing 
impairment is commensurate with the noncompensable rating 
currently in effect under 38 C.F.R. § 4.85, Table VII.  

Thus, even though hearing aids have been prescribed by VA, 
an initial compensable rating for the service-connected 
left ear hearing disability is not warranted.  


B.  The Left Hip Scar

At the outset of the veteran's claim, scars (other than 
burn scars or disfiguring scars of the head, face, or neck) 
were rated in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7803 - 7805 (1995).  

Under Diagnostic Code 7803, a 10 percent rating was 
warranted when superficial scars were poorly nourished with 
repeated ulceration.  

Under Diagnostic Code 7804, a 10 percent rating was also 
warranted for superficial scars which were painful and 
tender on objective demonstration.  

Other scars were rated based on the limitation of motion of 
the affected part and afforded the veteran potential 
ratings higher than 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

During the pendency of the veteran's appeal, VA revised the 
regulations applicable to rating skin disorders, including 
scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those 
changes became effective August 30, 2002.

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  a 
10 percent for an area or areas exceeding 6 square inches 
(39 sq. cm.), and a 20 percent for area or areas exceeding 
12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  

A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7802, Note (2); Diagnostic Code 7803, Note (2); Diagnostic 
Code 7804, Note (1).  

A 10 percent rating is warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected left hip scar under both the former and current 
schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in its February 2003 duty to assist notice and in 
the December 2004 Supplemental Statement of the Case.  

Thereafter, the veteran and his representative submitted 
additional evidence and argument in support of his claim; 
and on several occasions, he underwent VA examinations to 
evaluate the extent of his service-connected left hip scar.  
Accordingly, there is no prejudice to the veteran in the 
Board adjudicating the claim for an increased rating under 
both the old and new criteria.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  

Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10, 4.45.  

In July 1994, at a military medical facility, the veteran 
underwent a discectomy and spinal fusion at C6 - C7 
utilizing a bone graft from his left hip.  He tolerated the 
procedure well.  

However, since that time (see, e.g., the report of his May 
1995 retirement examination and the reports of VA 
examinations from April 1996 through February 2003), he has 
occasionally complained of having pain at the site of the 
bone graft donor site.  

Moreover, the most recent VA examination showed tenderness 
to palpation at that site and some loss of flexion of the 
left thigh.  Indeed, the veteran is able to flex the thigh 
to 115 degrees, while 125 degrees is considered normal.  
38 C.F.R. § 4.71, Plate II.  

When considering the entire record, the Board finds that 
the service-connected left hip disability picture more 
nearly reflects of the criteria for a 10 percent rating 
under Diagnostic Code 7804.  Hence, an increased initial 
rating of 10 percent is warranted.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102.  

The scar also measures no more than 7 cm long and 0.5 cm 
wide, well less that the 12 square inches (77 sq. cm) 
warranting a higher rating.  Finally, the record is 
negative for a showing of adherence, keloid formation, 
swelling, deformity, discoloration, weakened movement, 
excess fatigability, or incoordination.  

The Board has also considered the possibility of staged 
ratings cited in Fenderson.  However, the manifestations of 
the veteran's service-connected left hip disability have 
been generally consistent during the entire period of the 
appeal.  Accordingly, staged ratings are not assignable.  




ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss disability is denied.  

An increased, initial rating of 10 percent, but no higher 
for the service-connected left hip scar, the residual of 
surgery involving a bone graft donor site is granted, 
subject to the regulations governing the award of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


